DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Feb 2022 has been entered.

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 16 Feb 2022, in which claims 1, 4-5, 7, 12-14, and 18 are amended to change the scope and breadth of the claim.

This application is the national stage entry of PCT/JP2018/044718, filed 05 Dec 2018; and claims benefit of foreign priority document JAPAN JP2017-234706, filed 06 Dec 2017; and claims benefit of foreign priority document JAPAN JP2017-234703, filed 06 Dec 2017; these foreign priority documents are not in English.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The IDS mailed 16 Feb 2022 has been carefully considered.
The closest prior art submitted in the IDS mailed 16 Feb 2022 is deemed to be Erazo-Majewicz et al. (US 2013/0209388 A1, published 15 Aug 2013, provided by Applicant in IDS mailed 16 Feb 2022).
Erazo-Majewicz et al. discloses a conditioning composition additive. (abstract) Erazo-Majewicz et al. discloses the conditioning composition additive comprises a hydrophobically modified poly(acrylamido-N-propyltrim ethylammonium chloride) (poly APTAC), and a solvent. (page 2, paragraph 0027) Erazo-Majewicz et al. discloses the hydrophobically polyAPTAC can also be combined with any other polymers, such as anionic, cationic, non-ionic, amphoteric or zwitterionic polymers. The substantive polymers can be cationic polysaccharides based on hydroxyethyl cellulose or galactomannan. (page 3, paragraph 0035) Erazo-Majewicz et al. discloses the substantive polymers can be a hydrophobically modified hydroxyethylcellulose. (page 3, paragraph 0036) 
Erazo-Majewicz et al. does not specifically disclose a polysaccharide derivative having a cationic group and a hydrocarbon group (R) having 2 or more and 22 or less carbon atoms wherein the hydrocarbon group (R) is bound to a group resulting from eliminating a hydrogen atom from a hydroxy group of a hydroxyalkylated polysaccharide R) of the hydrocarbon group (R) is 0.001 or more and 0. 08 or less; and the hydroxyalkylated polysaccharide has a weight average molecular weight of 10,000 or more and 200,000 or less. (claim 1) 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teaching of Erazo-Majewicz et al. to arrive at the invention as claimed. Erazo-Majewicz et al. teaches broadly that the substantive polymers can be cationic polysaccharides based on hydroxyethyl cellulose or a hydrophobically modified hydroxyethylcellulose. Erazo-Majewicz et al. does not provide guidance for selecting a hydroxyethylcellulose having all structural features as claimed to provide the invention as described in Erazo-Majewicz et al. Therefore the teachings of Erazo-Majewicz et al. alone or in combination with the prior art does not teach or fairly suggest all limitations of the claimed invention. 

The closest prior art to the amended claims is Kroon (US 6,121,439, issued 19 Sep 2000, of record) and Brode (US 4,663,159, issued 05 May 1987, provided by Applicant in IDS mailed 03 Jun 2020).
The teachings of Kroon are detailed in the Office Action mailed 18 Aug 2021. Kroon teaches the polysaccharide or polygalactomannan starting material of this invention should possess a degree of polymerization (DP) generally of at least about 500, preferably greater than 750, and more preferably greater than 1000. The DP of the starting materials may be controlled through controlled degradation procedures known in the art. (column 2, lines 40-45)
R) of the hydrocarbon group (R) is 0.001 or more and 0. 08 or less; and the hydroxyalkylated polysaccharide has a weight average molecular weight of 10,000 or more and 200,000 or less. (claim 1) 
The teachings of Brode are detailed in the Notice of Allowance mailed 29 Nov 2021.
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Kroon or Brode to arrive at the invention as claimed. Applicant's remarks are persuasive that the evidence of record shows the claimed range is critical and Kroon provides guidance for selecting the compound having a DP preferably greater than 1000 and teaches working embodiments falling outside of the claimed range. See also MPEP 2144.05 at III.A. Therefore the closest prior art does not teach for fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-5, and 7-21 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623